OFFICE OF THE AlTORNEY       GENERAL   OF TEXAS
                        AUSTIN




lion*L. L. oeren
County Attorncy
Linlestonecounty
Woesbeck, Texas
Dsar Slrt          Attention;




                                                   by Artioli 498,

                                           the   aB&   stat*4   '.
quortion haa be                        I$ con~idersd by thirr
department.
                                  CriminalProoedure,readsa8

                                  e paWby the county to
                                  or the Court at.Lew, and,
                                 8 shall be peaidby the
                                he Peaoe, for each oriolin-
                    and fina21r diepoeed c&Before hima.
                    r, that &n all counties having a
                     000 or lsos     the tustioe of the
                    iv6 a trial &3 of ?&r&e Dollera.
                   uetioe 6hal.lpreeent te t&e Comni6-


    ruch Judge or Justice to b6 oorreot, apd flied pith
    the County Clerk. Thp Cosmicreionere~ Oourt #hall
    approve euoh aauaunt for such amount as Sbp tind
    to tieeoc*eat, end order a dram to be tmwd    upon
    the Bounty Treasurer in taror at euah &U
    tie* for the anouut 80 apprcmil, l&w idart:: dOClr
Hon.   I.   L.    t-amen,   P&p   2




       Coamiseionera* Court shall not pay any eooount or
       trial fees in any case tried and in which an aaquit-
       tel le had unlesc the Etata of Texas was represent-
       ad’in   the trial of said oausa by the County Attor-
       ney, or his aaaistant, ~CrlrslhalDistriotLttorhey
       or   his arrsietant, and  the oertifloats or said Attor-
       ney is attaohsd to said aaoountaertifyihg      to the
       fact   that eaid oau8e ras.trlad, and the Stati of
       Texas was, repre8entad, and.that in his juagr&nt
       there vss suffioisnt     evidanae In aald oause to de-
       mand a trial of sam~~

                 Arttcle 698,     Coda of Crixinal Proccdura,   read8 a8
fOllQW81

             *On each verdict of aaqulttal or cionv$ation,
       the proper judgment shall be entered lmxediately.
       If eaqultted tha defenda.& shall be at once dls-
       oharged from all fuxther ~iabllltp    upon’the  charge
       for rhlah he was triad; 'provided that, in mls-
       demeanor oese~ where thersis returned a verdiat,
       or a plea Of gtilty i4 ehtared and kbe p&Ini8bsaeat
       aastisa~edIs by fine only, the Cot@ may, on written
       request of the defendant and far good,oauae shown,
       defer judgment until 8ome other day fixed by ordbr
       of the Court; but in, no event'shall tho'judgment
       be deferred for a longer period of tim:thaa      sir
       (6) months. On expiration of'tho t-i&usfixed.by
       the order of.,the Court, the Court,ar Judge thereof,
       shell enter judgment oa the verdict br plea'and.
       the same sbsll,ba exaauted as provided:by Qkpter
       4, Title 9, of the Code of Criqlnel Proaeduraof
       the State of Texas. Frovldad further,'tbat'the
       Court or Judge theroof, in thr~exaraiss of-sound
       disaretloa say perslit the dsisnda@ when, judgment
       is deferred, to .remaQast.large.on hia, c&m reoog-
       nIzanue, or may raquiva.him to anter into bond in
       s sum at least iiouble the amount of the assassed
       fine and oosts, conditioned that th4 d%fe@daht and
       suretIes, jointly ahd severaUyy, will pipy suah Sfae
       atid ooets unless the defendant parsonally appasrs
       on the day set in thc.or&W and discharges the
       judgment in the xianner.provi.delIby $haptar +Tltle
       9 of tbe,C&e of Crimisal pro&aaure.sf ~the St&x?     or
       Texas~ and Sor the snforoemmt     of my:judgzuerft
Hon. 1. 2. Oeren, Page 3



     entered, all write, prooessee and reusedleaOS
     the Code of CriminalProoedure are nmde ap~lioa-
     ble 60 far as neoeseary to carry out the provi-
     slam of this krtlale.w

            Opinion ITo.,O-17159 oi thie department, holds among
other things, thet the justice of the peace Is entitled to
his trial fee when the judgment he renders beoomes      ilnal in
eo far aa hie oourt   and juriediotion are 4onosmed.      For
exaiiiple,if a defendant was tried and found guflty, filed a
let%1011 for new trial wlthln the statutory time and the court
overruled the motion ior nan trial and the detendant riled
an eppaal bond within the otatutory time in order to appeal
his ease from the juetiae to the oounty court, the justloe's
 judgment fe final in 80 far ae him oourt is aonaerneb and
ha ie entitled to his See, regardless of the final outcome
of the oa8e In the oounty court or 1x1 the oourt     of orladnal
appeals. We enalose herewith a oopy of opinion No. O-1759
of thio department.

          You are ro&e6ttully advised that it is the oplnlon
OS this department t&at under tha feats,nt&ted Zn your ques-
tion the justloe a!'the pkaoe would not be en~ftllbdto him
trial See tit11 the defimred jtdgmiat was entered and there-
after the stitutory time hed~elapsed to sake it final in ao
far a8 his jurledictioll was oonoeraad.




               AZ'ROVEDAPR 1. 1940
E?KX,OSURE
                &,'                YjwnnJ

               ATTORNEY GEMERAL OK'TEXAS